          Case 2:20-cv-01014-APG-EJY Document 62 Filed 02/05/21 Page 1 of 1




 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 TRENT HENRICKSON,                                   Case No.: 2:20-cv-01014-APG-EJY

 4         Plaintiff                                 Order Denying Motion to Consolidate

 5 v.                                                              [ECF No. 59]

 6 STATE OF NEVADA, et al.,

 7         Defendants

 8        For the reasons stated in my order in Fowler v. Sisolak, 2:19-cv-01419-APG-DJA,

 9        I ORDER that the defendants’ motion to consolidate (ECF No. 59) is DENIED.

10        I FURTHER ORDER the clerk of court to send a copy of ECF No. 97 from Fowler v.

11 Sisolak, 2:19-cv-01418-APG-DJA to plaintiff Trent Henrickson.

12        DATED this 5th day of February, 2021.

13

14
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
